Case 21-30085-hdh11 Doc 599 Filed 04/16/21                  Entered 04/16/21 12:05:58           Page 1 of 6



Gerrit M. Pronske                                     James Sheehan
State Bar No. 16351640                                Pro Hac Vice
Eric M. Van Horn                                      Emily Stern
State Bar No. 24051465                                Pro Hac Vice
Jason P. Kathman                                      Monica Connell
State Bar No. 24070036                                Pro Hac Vice
SPENCER FANE LLP                                      Stephen Thompson
2200 Ross Avenue, Suite 4800 West                     Pro Hac Vice
Dallas, TX 75201                                      OFFICE OF THE ATTORNEY GENERAL
(214) 750-3610 – Telephone                            OF THE STATE NEW OF NEW YORK
(214) 750-3612 – Telecopier                           28 Liberty Street
-and-                                                 New York, NY 10005
5700 Granite Parkway, Suite 650                       (212) 416-8401 – Telephone
Plano, TX 75024                                       Email: James.Sheehan@ag.ny.gov
(972) 324-0300 – Telephone                            Email: Emily.Stern@ag.ny.gov
(972) 324-0301 – Telecopier                           Email: Monica.Connell@ag.ny.gov
Email: gpronske@spencerfane.com                       Email: Stephen.Thompson@ag.ny.gov
Email: ericvanhorn@spencerfane.com
Email: jkathman@spencerfane.com                       COUNSEL FOR THE PEOPLE OF
                                                      THE STATE OF NEW YORK, BY
COUNSEL FOR THE PEOPLE OF                             LETITIA JAMES, ATTORNEY GENERAL
THE STATE OF NEW YORK, BY                             OF THE STATE OF NEW YORK
LETITIA JAMES, ATTORNEY GENERAL
OF THE STATE OF NEW YORK

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                                §
                                                      §    CASE NO. 21-30085-hdh-11
NATIONAL RIFLE ASSOCIATION                            §
OF AMERICA and SEA GIRT LLC,                          §    CHAPTER 11
                                                      §
                Debtors1.                             §    Jointly Administered

                                        NOTICE OF HEARING

        PLEASE TAKE NOTICE that a hearing on The State of New York’s Memorandum of

Law and Brief in Support of Its Motion to (1) Preclude Debtors from Offering Evidence in

Support of the Sufficiency or Completeness of Debtors’ Calculation of Excess Benefit

Transactions as to Wayne LaPierre; (2) Admit NYAG Exhibits 26, 29, 333, 334; and (3) Admit

Summary Evidence Pursuant of Federal Rule of Evidence 1006 [Docket No. 591] will be held on


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


NOTICE OF HEARING                                                                                  Page 1 of 3
Case 21-30085-hdh11 Doc 599 Filed 04/16/21           Entered 04/16/21 12:05:58         Page 2 of 6




Monday, April 19, 2021 at 4:00 p.m., via WebEx, before the Honorable Harlin D. Hale, United

States Bankruptcy Judge, Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor,

Courtroom #3, Dallas, Texas 75242.

        PLEASE TAKE FURTHER NOTICE that this hearing will be conducted by

videoconference and teleconference via Webex. To access Judge Hale’s Courtroom for the

hearing use the following link: https://us-courts.webex.com/meet/hale. Parties wishing to

participate via teleconference may dial-in at 1-650-479-3207, access code 476 420 189. Parties

attending the hearing are requested to review the attached Webex Hearing Instructions. The

Webex     Hearing     Instructions   may   also    be    accessed    at     the   following    link:

https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates.

        Of this Notice take due regard.

Dated: April 16, 2021.                            Respectfully submitted,

                                                  /s/ Jason P. Kathman
                                                  Gerrit M. Pronske
                                                  State Bar No. 16351640
                                                  Eric M. Van Horn
                                                  State Bar No. 24051465
                                                  Jason P. Kathman
                                                  State Bar No. 24070036
                                                  SPENCER FANE LLP
                                                  2200 Ross Avenue, Suite 4800 West
                                                  Dallas, Texas 75201
                                                  (214) 750-3610 – Telephone
                                                  (214) 750-3612 – Telecopier
                                                  -and-
                                                  5700 Granite Parkway, Suite 650
                                                  Plano, Texas 75024
                                                  (972) 324-0300 – Telephone
                                                  (972) 324-0301 – Telecopier
                                                  Email: gpronske@spencerfane.com
                                                  Email: ericvanhorn@spencerfane.com
                                                  Email: jkathman@spencerfane.com

                                                         – And –



NOTICE OF HEARING                                                                        Page 2 of 3
                                                                                         DA 2160346.1
Case 21-30085-hdh11 Doc 599 Filed 04/16/21           Entered 04/16/21 12:05:58       Page 3 of 6



                                                 /s/ James Sheehan
                                                 James Sheehan
                                                 (NY Bar No. 4552055)
                                                 Emily Stern
                                                 (NY Bar No. 2647220)
                                                 Monica Connell
                                                 (NY Bar No. 3070943)
                                                 Stephen Thompson
                                                 (NY Bar No. 5390067)
                                                 OFFICE OF THE ATTORNEY GENERAL
                                                 OF THE STATE OF NEW YORK
                                                 28 Liberty Street
                                                 New York, NY 10005
                                                 (212) 416-8401
                                                 Email: James.Sheehan@ag.ny.gov
                                                 Email: Emily.Stern@ag.ny.gov
                                                 Email: Monica.Connell@ag.ny.gov
                                                 Email: Stephen.Thompson@ag.ny.gov

                                                 COUNSEL FOR THE PEOPLE OF
                                                 THE STATE OF NEW YORK, BY
                                                 LETITIA JAMES, ATTORNEY GENERAL
                                                 OF THE STATE OF NEW YORK


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, a true and correct copy of the foregoing Notice
was served upon all parties entitled to notice, including the Debtors and United States Trustee,
and Official Committee of Unsecured Creditors via the Court’s electronic transmission facilities.

                                                    /s/ Jason P. Kathman
                                                    Jason P. Kathman




NOTICE OF HEARING                                                                      Page 3 of 3
                                                                                       DA 2160346.1
    Case 21-30085-hdh11 Doc 599 Filed 04/16/21                      Entered 04/16/21 12:05:58    Page 4 of 6

                                  WebEx Hearing Instructions
                                          Judge Harlin D. Hale
Pursuant to General Order 2020-14 issued by the Court on May 20, 2020, all hearings before Judge Harlin D.
Hale are currently being conducted by WebEx videoconference unless ordered otherwise.

For WebEx Video Participation/Attendance:
Link:   https://us-courts.webex.com/meet/hale

For WebEx Telephonic Only Participation/Attendance:
Dial-In: 1-650-479-3207
Access code: 476 420 189

Participation/Attendance Requirements:
•       Counsel and other parties in interest who plan to actively participate in the hearing are encouraged to
        attend the hearing in the WebEx video mode using the WebEx video link above. Counsel and other
        parties in interest who will not be seeking to introduce any evidence at the hearing and who wish to
        attend the hearing in a telephonic only mode may attend the hearing in the WebEx telephonic-only
        mode using the WebEx dial-in and access code above.
•       Attendees should join the WebEx hearing at least 10 minutes prior to the hearing start time. Please be
        advised that a hearing may already be in progress. During hearings, participants are required to keep
        their lines on mute at all times that they are not addressing the Court or otherwise actively
        participating in the hearing. The Court reserves the right to disconnect or place on permanent
        mute any attendee that causes any disruption to the proceedings. For general information and tips
        with respect to WebEx participation and attendance, please see Clerk’s Notice 20-04:
        https://www.txnb.uscourts.gov/sites/txnb/files/hearings/Webex%20Information%20and%20Tips_0.pdf
•       Witnesses are required to attend the hearing in the WebEx video mode, and live testimony will
        only be accepted from witnesses who have the WebEx video function activated. Telephonic
        testimony without accompanying video will not be accepted by the Court. The Court may consider
        special requests for other appearance options on a case-by case-basis.
•       All WebEx hearing attendees are required to comply with Judge Hale’s Telephonic and
        Videoconference Hearing Policy (included within Judge Hale’s Judge-Specific Guidelines):
        https://www.txnb.uscourts.gov/content/judge-harlin-d-hale

Exhibit Requirements:
•       Any party intending to introduce documentary evidence at the hearing must file an exhibit list in the
        case with a true and correct copy of each designated exhibit filed as a separate, individual attachment
        thereto so that the Court and all participants have ready access to all designated exhibits.

Notice of Hearing Content and Filing Requirements:
IMPORTANT: For all hearings that will be conducted by WebEx only:
•       The Notice of Hearing filed in the case and served on parties in interest must: (1) provide notice that
        the hearing will be conducted by WebEx videoconference only, (2) provide notice of the above WebEx
        video participation/attendance link, and (3) attach a copy of these WebEx Hearing Instructions or
        provide notice that they may be obtained from Judge Hale’s hearing/calendar site:
        https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates
•       When electronically filing the Notice of Hearing via CM/ECF select “at https://us-
        courts.webex.com/meet/hale” as the location of the hearing (note: this option appears immediately
        after the first set of Wichita Falls locations). Do not select Judge Hale’s Dallas courtroom as the
        location for the hearing.
Case 21-30085-hdh11 Doc 599 Filed 04/16/21                  Entered 04/16/21 12:05:58            Page 5 of 6
 CONNECTION INSTRUCTIONS FOR PARTICIPATING IN A WEBEX VIRTUAL HEARING
The court will allow participation in a virtual hearing using either of the following two methods. Please
connect at least 10 minutes prior to the hearing time. It is recommended that attorneys discuss the logistics
of the WebEx appearance with their clients/witnesses at least 48 hours before the hearing.
Option 1: Using the WebEx app on your smartphone, tablet, laptop, or desktop.
Please connect using only one device. Using two or more devices may cause audio feedback issues.
If using a phone or tablet for video, it should be set in a stationary position. Holding a phone or tablet in
your hand while speaking does not yield a good video for the court.
NOTE: If you are experiencing audio issues when using the WebEx application, you may use the “Call
Me At” selection under “Audio Connection” to move just the audio portion of the WebEx conference to
your telephone.
Option 2: Call in via phone (audio only).
Webex dial-in number: 1-650-479-3207 (access code: 476 420 189).

HELPFUL HINTS AND ETIQUETTE

•   Please use the mute function when you are not speaking. Please be aware that sometimes the court
    mutes everyone when there is background noise. When you want to speak, make sure you are not on
    mute. Call-in users should dial *6 to unmute your line.

•   Remember to state your name for the record each time before speaking and speak slowly and clearly
    so the Court can get a good record.

•   Use headphones whenever possible, especially if using a desktop PC with external speakers. We have
    found that newer iPhones provide the best visual and audio feed – better than most desktop computers.
    If you are on a personal computer, headphones or earbuds are required for those who need to speak
    during the hearing.

•   During examination, attorneys and witnesses should use a separate camera and microphone when
    possible. To avoid feedback, parties using separate devices must not be in the same room. The Court
    may consider special requests on a case-by-case basis.
•   WebEx participants may use the "share" button to easily share their screen or document with the
    Court or other WebEx participants. Press “stop sharing” to remove the presentation from the meeting.

•   When making an appearance from a vehicle, please park in a safe location with windows rolled up (to
    minimize background distraction and noise) and use a headset that is ear-to-phone (not the vehicle’s
    hands-free speaker-phone option).

•   Suggestions for participating in a WebEx hearing from home: If you are having connectivity
    problems, turn off devices that may be using bandwidth on your home network. Devices or
    applications such as Facetime, Roku, streaming media players, video games, or large downloads can
    negatively impact the audio and video quality of the WebEx meeting.

•   Participants are reminded that they should wear attire suitable for court.

•   Participants who wish to test their WebEx connection or the share screen functionality in advance of
    the hearing may arrange a “practice run” by contacting the courtroom deputy.



EXHIBITS AND DEMONSTRATIVE AIDS
Exhibits should be filed ahead of time by the date that they would normally be exchanged pursuant to our
local rules using the "list (witness/exhibit/generic)" OR "notice (generic)” OR “Support/Supplemental
Case 21-30085-hdh11 Doc 599 Filed 04/16/21
document” event in ECF.
                                                           Entered 04/16/21 12:05:58           Page 6 of 6

Demonstrative aids and Power Points should also be filed prior to the hearing, if possible. If not, WebEx
has the ability to allow you to share your screen, or a particular document, with everyone in the hearing. If
these documents are admitted as exhibits, they would then have to be filed after the hearing.
During the hearing, lawyers can refer to (and offer) their exhibits by referencing the exhibit’s docket
number for the court and all to access. After the hearing, the court will create a Minute Entry reflecting
which exhibits were admitted. You should consider emailing exhibits to witnesses ahead of time since they
may not have access to PACER.
